DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 04/19/2021 have been entered.  Claims 1-19 remain pending.
The Prior Art is:
Moiseev et al., RU 2147337, hereinafter referred to as Moiseev
Applicant's arguments filed 04/19/2021 regarding Claim 1 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant argues that Moiseev does not disclose the amended feature of releasing the nitrogen gas from the interior of the downhole tool into the wellbore so as to lighten the fluid column and lift the fluids in the wellbore.  While Examiner agrees with the characterization that the method of Moiseev is directed to initiating a chemical reaction which produces nitrogen for injection into the formation, Examiner also notes that as nitrogen has a substantially lower density than the surrounding fluids of the wellbore, such an introduction necessarily causes the average weight of the fluids surrounding the tool and nitrogen release to be lightened and have a lower relative density (and hence buoyancy).  While Moiseev does not disclose such a feature, it is nonetheless a result of the practice of the method of Moiseev.  Likewise, it is noted that the claim does not provide any positive limitation as to the release of nitrogen that would preclude the use of the formation treatment tool such that the fracturing operation which achieves the same result (even at a smaller scale) is seen as reading on the claim in the absence of a more explicit recitation of limitation of how the gas lightening operation is carried out.
.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moiseev et al., RU 2147337 (citations drawn from the translation provided by Applicant on 10/01/2019), hereinafter referred to as Moiseev.
Regarding Claim 1, Moiseev discloses a method for increasing production of fluids from a well having a wellbore extending into a formation having a hydrocarbon reservoir, the method comprising:
Inserting a tool (generally the cable deployed string having multiple housing elements 1) into the wellbore, the tool comprising:
	A body (housing structures 1) defining an interior chamber (as seen in Figures 2/3), the interior chamber containing a plurality of reactants, the reactants comprising sodium azide (Translated Page 2, Lines 22-41);

Initiating a reaction of the sodium azide to produce in-situ nitrogen in the well (Abstract; Translate Page 2, Line 31-47); and
Releasing the nitrogen from the interior chamber into the wellbore, whereby the surrounding fluid is lightened and lifts fluids in the wellbore by virtue of the introduction of a substantially lower density fluid into the surrounding environment (Abstract; Translate Page 2, Line 22-47).
Regarding Claims 7 and 8, Moiseev further discloses that the system may include a plurality of bodies arranged at different locations along the string, each having their own interior chambers, reactants, and ignition sources (as seen in Figure 1, multiple body sections 10 are connected to the line; Translated Page 3, Line 23-26).
Regarding Claim 9, Moiseev further discloses determining a depth in the wellbore for the in-situ production of nitrogen (determined by the placement of perforations in the wellbore at specific formation intervals, Abstract) and determining that the second module is nearest the depth (in the absence of more specific definitions of the determination of the first and second modules and depths, such a selection is largely arbitrary such that a user could simply define the location of one of the modules at a perforation depth as the second module located at a desired depth).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Schmidt et al., U.S. Patent 5,429,191, hereinafter referred to as Schmidt.
Regarding Claim 10, Moiseev discloses a downhole tool for the in-situ production of nitrogen in a well, the tool comprising:
A body (generally housing structures 1) defining an interior chamber as seen in Figures 2/3), the interior chamber containing a plurality of reactants, the reactants comprising sodium azide (Translated Page 2, Lines 22-41), the body defining an end, the end defining an exit path from the interior chamber, the exit path leading into the wellbore (the nitrogen production chamber includes a terminal exit which is used to direct the nitrogen into the formation for treatment purposes, Translated Page 3, Lines 10-19);
An ignition component connected to a wireline cable (geophysical logging cable 12), the ignition component comprising an ignitor (using squibs/ignitors, Translated Page 2, Lines 22-41).
While Moiseev discloses that the exit path for the nitrogen chamber to the wellbore may have pressure control mechanisms in the form of a movable piston, it does not expressly disclose that the system uses breakable caps disposed over the end configured to break in response to the nitrogen being produced.
Additionally, Schmidt teaches the use of a nitrogen injection system for treating a wellbore, wherein the downhole tool has a gas injection path with a terminal exit end, wherein the exit is covered by a rupture disc element configured to break when exposed to a sufficient pressure of injected nitrogen (Col 2, Lines 23-40).

Regarding Claim 14, Moiseev further discloses that the system may include a plurality of bodies arranged at different locations along the string, each having their own interior chambers, reactants, and ignition sources (as seen in Figure 1, multiple body sections 10 are connected to the line; Translated Page 3, Line 23-26).
Regarding Claim 15, Moiseev further discloses that the plurality of reactants at least partially surround the ignition component (as seen in Figures 3/4, the ignition mechanism at the top of the body is at least partially surrounded on the bottom end by the reactant chamber).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Hill, U.S. Patent 4,823,875, hereinafter referred to as Hill.
Regarding Claim 2, Moiseev discloses the limitations presented in Claim 1 as previously discussed.  While Moiseev discloses that the system may utilize a geophysical logging cable (12) for sending an activation signal to the ignition source from a surface controller location, it does not expressly disclose that such a signal is an electrical signal.
Additionally, Hill teaches the use of a downhole gas generating ignition wireline tool which uses a wireline cable (28) extending from a surface control location to a downhole location, wherein the cable can be used to transmit electrical signals to the gas generating tool and may act as an ignition source (Col 5, Line 56 – Col 6, Line 11).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic signal actuation of the logging cable of Moiseev for an .
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Schmidt (5,429,191), and Hill, U.S. Patent 4,823,875, hereinafter referred to as Hill.
Regarding Claim 16, Moiseev discloses a downhole tool for in-situ production of nitrogen in a well, the tool comprising:
A first module (generic downhole tool segments as seen in Figure 1) located a first position along a geophysical logging cable 12), the first module comprising:
A first body (generically tool bodies 1) defining an interior chamber (as seen in Figures 2/3), the interior chamber containing a plurality of reactants, the reactants comprising sodium azide (Translated Page 2, Lines 22-41), the body defining an end, the end defining an exit path from the interior chamber, the exit path leading into the wellbore (the nitrogen production chamber includes a terminal exit which is used to direct the nitrogen into the formation for treatment purposes, Translated Page 3, Lines 10-19); and
An ignition component connected to a wireline cable (geophysical logging cable 12), the ignition component comprising an ignitor (using squibs/ignitors, Translated Page 2, Lines 22-41);
Moiseev further discloses that the tool system may comprise a plurality of such bodies (including second or additional modules) arranged at different locations along the string, each having their own interior chambers, terminal exit ends, reactants, and ignition sources (as seen in Figure 1, multiple body sections 10 are connected to the line; Translated Page 3, Line 23-26); and
Wherein the first and second modules may be independently activated to produce nitrogen gas in response to a signal through the cable (Translated Page 3, Lines 23-41).

Additionally, Hill teaches the use of a downhole gas generating ignition wireline tool which uses a wireline cable (28) extending from a surface control location to a downhole location, wherein the cable can be used to transmit electrical signals to the gas generating tool and may act as an ignition source (Col 5, Line 56 – Col 6, Line 11).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic signal actuation of the logging cable of Moiseev for an electrical ignition signal through a wireline as taught by Hill.  Doing so merely constitutes a substitution of one generic actuation signal for a specific wireline standard option with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Furthermore, while Moiseev discloses that the exit path for the nitrogen chamber to the wellbore may have pressure control mechanisms in the form of a movable piston, it does not expressly disclose that the system uses breakable caps disposed over the end configured to break in response to the nitrogen being produced.
Additionally, Schmidt teaches the use of a nitrogen injection system for treating a wellbore, wherein the downhole tool has a gas injection path with a terminal exit end, wherein the exit is covered by a rupture disc element configured to break when exposed to a sufficient pressure of injected nitrogen (Col 2, Lines 23-40).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Moiseev to include rupture elements at the terminal end of the nitrogen injection system which break in response to the applied nitrogen pressure.  Doing so 
Regarding Claim 18, Moiseev further discloses that the first and second reactants of the first and second modules are configured to produce respective first and second volumes of nitrogen (in so far as the use of the reactants necessarily produces its own volume of nitrogen at a given location within the wellbore to treat a given set of perforations).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Jurgensmeier, U.S. Patent Publication 2015/0034339, hereinafter referred to as Jurgensmeier.
Regarding Claim 3, Moiseev discloses the use of the pressure generating tool using sodium azide as a reactant as discussed above, but fails to expressly teach the additional use of potassium nitrate and silicon dioxide.
Additionally, Jurgensmeier teaches the use of a downhole tool which operates to rapidly release large quantities of generated nitrogen gas additionally using potassium nitrate and silicon dioxide as reactant chemicals (Paragraph 0026).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool of Moiseev to include potassium nitrate and silicon dioxide as reactant materials.  Doing so merely constitutes the use of common downhole chemical reactants for use with sodium reactants to produce nitrogen and stabilize the reaction chain (Paragraph 0026).
Regarding Claim 4, in view of the modifications made in relation to Claim 3 to include additional reactants, Examiner notes that the chemical reactions presented between silicon dioxide and basic reactive metals (such as sodium and potassium) necessarily produces water and alkaline silicate glass.  If a specific reaction is controlled or intended in a manner beyond the reactions which would occur from including such chemical compositions, such a recitation would be required.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Schmidt (5,429,191) as applied to Claim 10, and in further view of Jurgensmeier, (2015/0034339).
Regarding Claim 11, Moiseev in view of Schmidt teaches the use of the pressure generating tool using sodium azide as a reactant as discussed above, but fails to expressly teach the additional use of potassium nitrate and silicon dioxide.
Additionally, Jurgensmeier teaches the use of a downhole tool which operates to rapidly release large quantities of generated nitrogen gas additionally using potassium nitrate and silicon dioxide as reactant chemicals (Paragraph 0026).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool of Moiseev to include potassium nitrate and silicon dioxide as reactant materials.  Doing so merely constitutes the use of common downhole chemical reactants for use with sodium reactants to produce nitrogen and stabilize the reaction chain (Paragraph 0026).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Hill (4,823,875) and Schmidt (5,429,191) as applied to Claim 16, and in further view of Jurgensmeier (2015/0034339).
Regarding Claim 17, Moiseev teaches the use of the pressure generating tool using sodium azide as a reactant as discussed above, but fails to expressly teach the additional use of potassium nitrate and silicon dioxide.
Additionally, Jurgensmeier teaches the use of a downhole tool which operates to rapidly release large quantities of generated nitrogen gas additionally using potassium nitrate and silicon dioxide as reactant chemicals (Paragraph 0026).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the tool of Moiseev to include potassium nitrate and silicon dioxide as .
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Walters et al., U.S. Patent Publication 2017/0198562, hereinafter referred to as Walters.
Regarding Claim 5, Moiseev discloses the use of a nitrogen generating tool which is initiated by an ignitor as detailed above, but fails to expressly disclose that the ignition tool includes a bridgewire.
Additionally, Walters teaches the use of downhole thermal ignition tools which may take multiple common forms including resistor, hotwire, bridgewire, or additional types of ignitors.  
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic ignitor tool of Moiseev for a bridgewire ignitor as taught by Walters.  Doing so merely constitutes the substituition of one known generic ignition tool for a common wellbore utilized alternative with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Yoshida et al., U.S. Patent 5,186,491, hereinafter referred to as Yoshida.
Regarding Claim 6, Moiseev discloses the limitations presented in Claims 1 as previously discussed, but fails to expressly disclose that the ignition tool comprises boron-potassium nitride. 
Additionally, Yoshida teaches the use of a system which includes an ignition element which is used to trigger a rapid gas generation, the ignitor including mixtures of boron and potassium nitride (Col 3, Lines 11-24).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic ignitor tool of Moiseev for a boron-potassium nitride ignitor for use in a gas generating tool as taught by Yoshida.  Doing so merely constitutes a substitution of one known gas generating tool ignitor for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Schmidt (5,429,191) as applied to Claim 10, and in further view of Walters (2017/0198562).
Regarding Claim 12, Moiseev teaches the use of a nitrogen generating tool which is initiated by an ignitor as detailed above, but fails to expressly disclose that the ignition tool includes a bridgewire.
Additionally, Walters teaches the use of downhole thermal ignition tools which may take multiple common forms including resistor, hotwire, bridgewire, or additional types of ignitors.  
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic ignitor tool of Moiseev for a bridgewire ignitor as taught by Walters.  Doing so merely constitutes the substituition of one known generic ignition tool for a common wellbore utilized alternative with a reasonable expectation of success (MPEP 2143, Subsection I, B).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Schmidt (5,429,191) as applied to Claim 10, and in further view of Yoshida (5,186,491).
Regarding Claim 13, Moiseev teaches the limitations presented in Claim 10 as previously discussed, but fails to expressly disclose that the ignition tool comprises boron-potassium nitride. 
Additionally, Yoshida teaches the use of a system which includes an ignition element which is used to trigger a rapid gas generation, the ignitor including mixtures of boron and potassium nitride (Col 3, Lines 11-24).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic ignitor tool of Moiseev for a boron-potassium nitride ignitor for use in a gas generating tool as taught by Yoshida.  Doing so merely constitutes a substitution of one known gas generating tool ignitor for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2147337) in view of Hill (4,823,875) and Schmidt (5,429,191) as applied to Claim 16, and in further view of Yoshida (5,186,491).
Regarding Claim 19, Moiseev teaches the limitations presented in Claim 16 as previously discussed, but fails to expressly disclose that the ignition tool comprises boron-potassium nitride. 
Additionally, Yoshida teaches the use of a system which includes an ignition element which is used to trigger a rapid gas generation, the ignitor including mixtures of boron and potassium nitride (Col 3, Lines 11-24).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the generic ignitor tool of Moiseev for a boron-potassium nitride ignitor for use in a gas generating tool as taught by Yoshida.  Doing so merely constitutes a substitution of one known gas generating tool ignitor for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676